Motion by the petitioner for reargument or leave to appeal to the Court of Appeals from a judgment of this court, dated January 13, 1986 [116 AD2d 578], which determined a proceeding to review a determinwLion of the New York State Commissioner of Social Services, dated September 22,1983.
Motion granted to the extent of granting reargument, and upon reargument, this court’s decision slip dated January 13, 1986 is amended by adding thereto the following concluding paragraph: "We have considered the petitioner’s contention regarding an alleged denial of equal protection and find it to be without merit in light of the enactment of the Omnibus Budget Reconciliation Act of 1981 (see, 42 USC § 602 [a] [7] [B]; 18 NYCRR 352.23 [b] [2]).”
In all other respects, motion denied. Mangano, J. P., Brown, Rubin and Lawrence, JJ., concur.